Per Curiam
The petitioner herein has filed what purports to be a petition for a writ of mandamus. He is attempting to mandate the Noble Circuit Court to hear a “Verified Petition To Set Aside and Hold for Naught Void Judgment.”
Supreme Court Rule 2-35, in relation to writs of mandate provides, in part: “If the relief sought relates to a proceeding in an inferior court certified copies of all pleadings, orders and entries pertaining to the subject matter should be set out in the petition or made exhibits thereto.”
Petitioner has not complied with Rule 2-35, as above quoted, nor has he made a good faith effort to comply therewith as provided in State ex rel. Fritz et al. v. Del. C. C., etc. (1957), 236 Ind. 229, 139 N. E. 2d 442; Teeple v. State, ex rel. (1908), 171 Ind. 268, 271, 86 N. E. 49.
Petition denied.
Note. — Reported in 161 N. E. 2d 621.